        CASE 0:18-cv-00466-SRN-HB Doc. 203 Filed 11/05/20 Page 1 of 21




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


 BROCK FREDIN,
                                                    Case No. 17-CV-3058
                       Plaintiff,

        --against--

 LINDSEY MIDDLECAMP,


                       Defendants.




 BROCK FREDIN,
                                                    Case No. 18-CV-466
                       Plaintiff,

        --against--

 GRACE MILLER,
 CATHERINE SCHAEFER,


                       Defendants.


       Plaintiff Brock Fredin (“Plaintiff”) proceeding pro se, hereby alleges the following against

Defendant Lindsey Middlecamp (“Defendant Middlecamp”), Defendant Grace Miller (“Defendant

Miller”), and Defendant Catherine Schaefer (“Defendant Schaefer”), collectively (“Defendants”):

       MEMORANDUM OF LAW IN SUPPORT OF CROSSS SANCTIONS AND
                       OPPOSITION TO TRO

       Plaintiff Brock Fredin (“Plaintiff”), proceeding pro se, hereby submits this memorandum

of law in opposition to Defendant’s temporary restraining order (“TRO”) and in support of his

motion to sua sponte cross sanction within the Court’s inherent authority under Rule 11 imposed

on Defendants and attorney Karl Johann Breyer (“Attorney Breyer”):


                                                1
            CASE 0:18-cv-00466-SRN-HB Doc. 203 Filed 11/05/20 Page 2 of 21




                                             INTRODUCTION

        Defendants have acted in concert to rig multiple state court and federal lawsuits by

deploying false, fabricated, and absurd propaganda on the Internet used to disparage Plaintiff and

his previous counsel attorney Nathan Hansen. Defendant Middlecamp published over fifty (50)

tweets, including a fabricated rape allegation, re-tweeted and viewed by hundreds of thousands of

people where this Court has said that it would not infringe on Defendant Middlecamp’s First

Amendment rights.1 (See Fredin Decl. November 5, 2020 Ex. B.) Fredin v. Middlecamp, Case

No. 17-3058 (SRN/FLN) (D. Minn. Apr. 13, 2018) During the pendency of Fredin v. Middlecamp

and Fredin v. Miller, Defendants acted in concert to continue harassing Plaintiff (while he was

defenseless) with new Twitter campaigns on an account named @Webster associated with

Defendant Middlecamp’s husband David Middlecamp. Defendant’s pro bono lawyer now comes

to this Court unethically requesting relief not on behalf of his supposed clients in this action but

on behalf of himself and twenty-two (22) non-parties that he does not even represent. It is clear

that Attorney Breyer could care less about Defendant Schaefer or Miller and is exploiting this

lawsuit for his own benefit. The October 12, 2020 TRO motion is frivolous where Defendant and

Attorney Breyer have no standing to ask for such relief on behalf of himself and twenty-two (22)

non-parties that he does not represent and would otherwise violate Plaintiff’s First Amendment

rights to engage in constitutionally protected criticism. Indeed, Attorney Breyer and Kutak Rock

is financing Defendants legal expenses in concert with numerous other firms including Robins

Kaplan not to help Defendant Miller or Schaefer. Instead, he is using this litigation to harass




        1
          Magistrate Judge Bowbeer stated during an April 2019 status conference that she would not infringe upon
Defendant Middlecamp’s First Amendment rights. Plaintiff sought access to the transcript by first determining if it
existed but none such exists.


                                                        2
         CASE 0:18-cv-00466-SRN-HB Doc. 203 Filed 11/05/20 Page 3 of 21




Plaintiff on behalf of Defendant Middlecamp who is a Special Assistant United States Attorney in

an effort to curry favor with the United States Attorneys’ Office.

       If Defendants or Attorney Breyer want to move for a temporary injunction on these

websites, they need to file a personal lawsuit where they name themselves as a Plaintiff or a party.

Defendants and Attorney Breyer is trying to short circuit this action in order to gain relief they are

simply not entitled.    The fact Attorney Breyer and Kutak Rock is financing Defendant’s

Middlecamp’s harassment where they failed to do the most basic due diligence to investigate

Defendant Middlecamp and Jamie Kreil’s fabricated allegation is unconscionable and yet another

act of attorney misconduct. Defendant Middlecamp and Ms. Kreil contends Ms. Kreil filed a

police report with the Saint Louis Park Minnesota Police department. On October 23, 2020 the

Saint Louis Park Police Department came back with yet another written FOIA production once

again detailing that their police department does not have any report from Ms. Kreil, let alone any

police report from her alleging “rape”, or any police report whatsoever made against Plaintiff:




(See Fredin Decl. November 5, 2020 Ex. A.) The fact that Attorney Breyer and Kutak Rock is

trying to finance a blatantly fabricated allegation (where they failed to complete basic due diligence


                                                  3
          CASE 0:18-cv-00466-SRN-HB Doc. 203 Filed 11/05/20 Page 4 of 21




to investigate the matter) represent themselves (and not Defendants), and twenty-two (22) other

non-parties in this lawsuit is a matter of public concern and therefore eligible for the exercise of

constitutionally protected First Amendment criticism speech.

       Moreover, Defendants and Attorney Breyer include pleadings that are not part of this

action. Attorney Breyer and Kutak Rock is operating in some racketeering scheme with numerous

attorneys to provide free legal representation from top tier high dollar Minneapolis law firms to

anyone opposed to Plaintiff to make Defendants immune to any accountability for their scheme in

an effort to silence exposure of their felony conduct.

       Moreover, Defendants and Attorney Breyer’s vexatious litigation argument in their

vexatious motion calls into question their fitness to practice law. Defendant have filed for 15 cases

in state court alone and literally years of hearings to prevent Plaintiff’s First Amendment rights

and laughably come to this Court requesting that Plaintiff cannot seek redress. The argument is

not based on any actual vexatious litigation in any court particularly the District of Minnesota or

the Eighth (8th) Circuit. Instead, Defendants bring in pleadings that are irrelevant and not part of

this proceeding. Defenants and Attorney Breyer are operating in some racketeering scheme with

numerous attorneys to provide free legal representation from top tier high dollar Minneapolis law

firms to anyone opposed to Plaintiff to make Defendants immune to any accountability for their

scheme.

       This includes Robins Kaplan and at least four (4) attorneys from that firm, Kutak Rock,

Adam C. Ballinger, George Singer, Leita Walker, Mark Jacobson, Michael Olafson, Lindquist and

Vennum/ Ballard Spahr,, Karmen McQuitty, University of Minnesota legal services, Daniel J.

Goldberg, Michael Boulette, Messerli Kramer, Peter R. Mayer, David Green, Dorsey and Whitney,

Lindsey Middlecamp (in her professional role), Mary Ellen Heng, Minneapolis City Attorneys’




                                                 4
         CASE 0:18-cv-00466-SRN-HB Doc. 203 Filed 11/05/20 Page 5 of 21




Office, Steven Heng, Stephen Christie, Maria Dewolfe, Tara Patet, Saint Paul City Attorneys’

Office, and at least three (3) lawyers from the Minnesota Attorney General’s Office. Defendants

have not had to spend a single dime in legal expense (for any matter whatsoever) while Plaintiff

and his close family has been bankrupted. In total, this is at least twenty-three (23) lawyers that

have taken part in this harassment scheme against Plaintiff. Enough is enough. The fact that so

much money has been spent to attack an untrained pro se litigant and he is still surviving speaks

to the merit in this action. Defendants must be sua sponte sanctioned for filing multiple concerted

frivolous motions. Moreover, it remains highly ironic that Defendants are arguing vexatious

litigation by filing their sixth (6) baseless sanction or request to identify Plaintiff as a vexatious

litigant motion in concert with multiple firms. Under no conditions will any of these websites or

videos ever be taken down.

        Under no conditions will any of these websites or videos ever be taken down.

                                   FACTUAL BACKGROUND

            1. On October 12, 2020 Defendants filed a temporary restraining order.

                                    GOVERNING STANDARD

        The Court can sua sponte “[o]n its own, the court may order an attorney, law firm, or party

to show cause why conduct specifically described in the order has not violated Rule 11(b).” See

Fed. R. Civ. P. 11 Affirming sua sponte imposition of $25,000 sanction under Rule 11 where

counsel "violated Rule 11 by pursuing frivolous defenses and claims with the purpose of delaying

[resolution]" MHC Investment Co. v. Racom Corp., 323 F.3d 620 (8th Cir. 2003); St. Paul

Reinsurance Co. v. Commercial Fin. Corp., 198 F.R.D. 508 (N.D. Iowa 2000) (requiring lawyer

to write a bar article as a sanction)

        Four (4) factors govern temporary restraining orders and preliminary injunctions:




                                                  5
        CASE 0:18-cv-00466-SRN-HB Doc. 203 Filed 11/05/20 Page 6 of 21




            To warrant preliminary injunctive relief, the moving party must show (1) probability
            of success on the merits; (2) threat of irreparable harm to the movant absent the
            injunction; (3) the balance between harm and the injury that the injunction’s issuance
            would inflict on other interested parties; and (4) public interest. Planned Parenthood
            Minn., N.D., S.D. v. Rounds, 530 F.3d 724, 729 n. 3 (8th Cir. 2008) (en banc) (citing
            Dataphase Systems, Inc. v. C.L. Sys. Inc., 640 F.2d 109, 114 (8th Cir. 1981) (en banc).
A temporary restraining order considers the harm that will occur prior to an opportunity for the

Court to hold a hearing on a motion for preliminary injunction (which must be considered on an

expedited basis). Fed. R. Civ. P. 65(b). A preliminary injunction considers the harm that will occur

prior to a trial on the merits. Miller v. Foley, 317 N.W.2d 710, 712 (Minn. 1982) Minnesota has

two unique factors: (1) the nature and background of the relationship between the movant and

nonmovant; and (2) administrative burdens of enforcement. Dahlberg Bros., Inc. v. Ford Motor

Co., 137 N.W.2d 314 (Minn. 1965). Dexon Computer, Inc. v. Modern Enterprise Solutions, Inc.,

No. A16-0010 (Minn. Ct. App. Aug. 1, 2016) (affirming preliminary injunction based on evidence

from affidavit). The ultimate decision of whether to grant or deny a permanent injunction lies

within the district court’s discretion. See Kittle-Aikeley v. Strong, 844 F.3d 727, 735 (8th Cir.

2016) (en banc)

                                          ARGUMENT

       First, Defendants and Attorney Breyer do not have standing. Defendants should be sua

sponte sanctioned pursuant to the Court’s inherent authority under Rule 11. Second, Defendants

request for a TRO should be denied because it fails all Dataphase factors.

       I.      Defendants Have No Standing, Their Preliminary Injunction Request and
               Motion Requesting that Plaintiff be declared a Vexatious Litigant is
               Frivolous Requiring Sua Sponte Cross Sanctions

       As described above, Defendants have used this motion to harass Plaintiff and silence

exposure of their corrupt pro bono scheme used to curry favor with the United States Attorneys’



                                                 6
               CASE 0:18-cv-00466-SRN-HB Doc. 203 Filed 11/05/20 Page 7 of 21




Office by way of Defendant Middlecamp. Attorney Breyer is attempting to short circuit this action

by using a frivolous temporary restraining order motion in place of a personal lawsuit seeking

relief that this Court simply cannot provide. Defendants have destroyed Plaintiff’s life, ruined his

career, and attacked him in the media and on Twitter. Defendants attacks have not been relegated

to Plaintiff but also included his previous counsel attorney Nathan Hansen. Making Attorney

Breyer and Defendants requested relief even more laughable, over the course of nearly four (4)

years, Plaintiff never once raised a motion requesting that Defendants First Amendment rights be

infringed despite Defendant’s massive publication. And, because Defendants have repeatedly

attacked Plaintiff and his previous counsel, Plaintiff has received astronomical and unethical

retainer requests from local attorneys e.g., $100,000 from local defamation attorneys Marshall

Tanick and Patrick T. Tierney just to represent him in this or related actions.2

           The following cases establish Plaintiff’s strong likelihood of success in requesting that

Defendants be sua sponte sanctioned for their concerted attempts with multiple law firms including

Robins Kaplan to file repeated vexatious or sanctions motions to infringe Plaintiff’s access to the

Courts or right to free speech:

                 •    Marbury v. Madison, 5 U.S. (1 Cranch) 137 (1803) (the ability to obtain civil
                      redress    is     the     “very     essence      of     civil      liberty.”)

                 •    Bounds v. Smith, 430 U.S. 817, 824, 828 (1977) (constitution guarantees the right
                      to         meaningful           access         to           the          Courts.)

                 •    Johnson v. Avery, 393 U.S. 483, 485, (1969) (access to courts may not be denied or
                      obstructed)

                 •    McDonald v. Smith, 472 U.S. 479, 482 (1985) (“The right to petition . . . is implicit
                      in the very idea of government, republican in form.” (brackets, internal quotation
                      marks,                   and                   citation                    omitted))



           2
               Based on extensive emails and multi-year contacts with several attorneys. Evidence is available upon
request.


                                                             7
         CASE 0:18-cv-00466-SRN-HB Doc. 203 Filed 11/05/20 Page 8 of 21




           •   Yennie v. Gardner, No. 19-CV-0111 CJW (N.D. Iowa Oct. 10, 2019) (Warning of
               sua sponte sanctions if party continues to file frivolous motions)

           •   Carper v. Besse, 4:12CV3244 (D. Neb. Apr. 29, 2013) (Warning of sua sponte
               sanctions if party continues to file frivolous motions)
           •   Whitson v. LM Services, Inc., No. 4:01CV1744 SNL (E.D. Mo. Feb. 20, 2003)
               (cautioning                against                 frivolous      motions)

           •   Kalincheva v. Neubarth, 8:15CV44 (D. Neb. Nov. 28, 2017) (caution asserted
               against       party        for      filing      frivolous        motions)

           •   In re Tyler, 839 F.2d 1290, 1293 (8th Cir. 1988) ("The Court may, in its discretion,
               place reasonable restrictions on any litigant who files non-meritorious actions for
               obviously malicious purposes and who generally abuses judicial process.")

           •   Ideal Instruments, Inc. v. Rivard Instruments, 245 F.R.D. 381 (N.D. Iowa 2007)
               (Asserting sua sponte sanctions against party for filing an underlying frivolous
               preliminary injunction) See also Ideal 243 F.R.D. 322 (N.D. Iowa 2007)

           •   Cromer v. Kraft Foods North America, Inc., 390 F.3d 812 (4th Cir. 2004) (Holding
               that “prefiling injunction barring future filings in unrelated cases in district court
               constitutes         overbroad         and         impermissible          restriction”)

           •   Castle v. Appalachian Technical College, 430 F. App'x 840 (11th Cir. 2011)
               (Asserting      sanctions     for       frivolous    motion       practice)

           •   Liebing v. Sand, No. 17-CV-142-LRR (N.D. Iowa Mar. 26, 2018) (considering sua
               sponte       sanctions    against    party     and       their     attorneys)

           •   MHC Investment Co. v. Racom Corp., 323 F.3d 620 (8th Cir. 2003) (imposing
               $25,000 sua sponte sanction for delaying resolution)

       With respect to Defendants vexatious litigation argument to bar Plaintiff from filing future

lawsuits, Defendants request would be yet another bogus prior restraint and must be sua sponte

sanctioned. Cromer v. Kraft Foods North America, Inc., 390 F.3d 812 (4th Cir. 2004) (precluding

prior restraint on future lawsuits)

               a. Attorney Breyer’s Requested Relief Would be a Prior Restraint and
                  Infringe the First Amendment




                                                 8
        CASE 0:18-cv-00466-SRN-HB Doc. 203 Filed 11/05/20 Page 9 of 21




       The Court cannot impose prior restraint on constitutionally protected speech. Near v.

Minnesota, 283 U.S. 697 (1931) The only exception under Near would be for a national security

concern or an actual threat. None of which have occurred here.

               b. Attorney Breyer is Improperly Requesting Relief on Behalf of Himself
                  and Twenty-Two (22) Non-Parties in an Action Where He Is Supposedly
                  Representing Three (3) Clients

       It is no secret that Attorney Breyer’s pro bono representation is yet another hoax. Attorney

Breyer openly admits he is using this motion on behalf of himself and twenty-two (22) non-parties

by using this instant TRO motion requesting injunctive relief on behalf of non-parties because

Attorney Breyer alleges Plaintiff “has registered and created over twenty-two (22) individual

websites that disparage and attack the individuals listed below.” (See Def. TRO ¶ 7-8.)

       The idea that Attorney Breyer and Defendants are attempting to short circuit this action by

using this motion as their own personal lawsuit requesting relief on behalf of themselves or non-

parties is a clear violation of Minnesota Rules of Professional Conduct Rule 1.7 which provides:

           • a lawyer shall not represent a client if the representation involves a concurrent
             conflict of interest. A concurrent conflict of interest exists if: (2) there is a
             significant risk that the representation of one or more clients will be materially
             limited by the lawyer's responsibilities to another client, a former client or a third
             person, or by a personal interest of the lawyer. (See 1.7)

       In other words, because Attorney Breyer is representing himself in this action, making

requests to limit criticism of himself or non-parties, which invariably makes himself and the non-

parties a “third person” with respect to Rule 1.7 (because they are not a party), it bars the TRO

request and raises serious “professionalism concerns”. Mid-State Aftermarket Body Parts, Inc. v.

MQVP, Inc., No. 4:03CV00733 JLH (E.D. Ark. May 4, 2009)

               c. Did Not Take Place Within Court Proceedings




                                                 9
        CASE 0:18-cv-00466-SRN-HB Doc. 203 Filed 11/05/20 Page 10 of 21




       The problem with Defendants TRO request is that they do not identify any actual

statements (in or out of court) that they allege is “intimidation” or an “insult”. More importantly,

Defendants do not allege that any of the alleged criticism took place within any actual court

proceeding. Instead, they falsely claim that a YouTube video and related websites are an

“harassment” requiring injunctive relief.     (See Def. TRO ¶ 7.) The Court does not have the

inherent authority to impose the requested relief on any criticism independent of Court

proceedings. Attorney Breyer stated Plaintiff “reposted the online slurs as soon as he did not get

the settlement he desired.” (See Def. TRO ¶ 4.) This is simply not true. Plaintiff was acting in

good faith to settle. The fact that Attorney Breyer would leak settlement (privately agreed upon

confidential) discussions to Robins Kaplan speaks to Defendants and Attorney Breyer’s bad faith

efforts and backchannel communication to harass Plaintiff in concert with numerous law firms.

Attorney Breyer has deliberately and falsely represented to this Court all along that Defendant

Middlecamp, Miller, and Schaefer all independently encountered Plaintiff. And, then tries to

engage in settlement discussions by attempting to batch Defendant Middlecamp and Schaefer

together with Defendant Miller so as to provide a lack of accountability to Defendant Middlecamp,

Schaefer, and Jamie Kreil and their concerted scheme. After four (4) years, FOIA evidence

obviously shows Defendants scheme began well before Plaintiff ever knew who Ms. Middlecamp

or Schaefer ever were. Plaintiff had never met, seen, or spoken to Ms. Schaefer or Middlecamp

prior to their attacks. This Court denied Plaintiff’s right to discovery in further attempts to prevent

exposure of Defendants felony conduct (including admissions of fabricating evidence to falsely

torture Plaintiff) and therefore protect the United States Attorneys’ Office. The fact this Court

would allow an Assistant United States Attorney, Defendant Middlecamp, to blatantly admit to

fabricating evidence in matters before this Court without referring the misconduct so as to protect




                                                  10
        CASE 0:18-cv-00466-SRN-HB Doc. 203 Filed 11/05/20 Page 11 of 21




the public is completely outrageous. The integrity of the judicial system is at stake. This is

particularly so where others have emailed this Court desperately pleading that Defendant

Middlecamp has also ruined their life by fabricating bogus allegations.           And, Defendant

Middlecamp’s entire Internet platform is premised upon the same or similar conduct.

               d. Defendant Middlecamp Sent Six (6) Threatening Messages to Plaintiff on
                  October 12, 2020

       On October 12, 2020, Defendant Middlecamp sent six (6) direct messages to Plaintiff. It

bears noting, this is around the same time they filed the instant TRO motion. The messages are

intended both as private messages (because Plaintiff received them as private messages) and false

defamatory public statements. Plaintiff is only documenting these messages because he believes

Defendant Middlecamp’s actions will escalate. (See Fredin Decl. November 5, 2020 Ex. C.) The

words used in the messages exactly match the same words and terms that Defendant Middlecamp

widely uses on her public Twitter account. The precise reasons Plaintiff believes these messages

came from or flowed through Defendant Middlecamp is because Defendant Middlecamp regularly

uses the term “creep”, “serial”, “spewing”, “smear”, “don’t let” and other words contained in these

direct messages on her public Twitter account @CardsAgstHrsmt and in statements during

hearings in cases she participates. If the Court has any doubts to the veracity of these assertions,

he directs the Court to Defendant Middlecamp’s Twitter account where she uses the exact words.




                                                11
        CASE 0:18-cv-00466-SRN-HB Doc. 203 Filed 11/05/20 Page 12 of 21




It bears noting, Plaintiff had his life destroyed over a harmless public Match.com profile (that he

had forgotten about) because Defendant Miller could purportedly view it (using a secret spy

subscription). As a result, Plaintiff was subject to a violent extrajudicial rendition, had his neck

kneeled on by Defendants goons, despite having no prior criminal history and a graduate education

he was given the maximum executed sentence where he was subject to an unlawful year in jail

(overturned on First Amendment grounds), had his dying mother (former probation officer and

Major in the United States Army) taken from him, lost his home, lost his career, bankrupted, forced

into brief homelessness (while working as a software architect), and lost access to his beloved

dogs. But, Defendant Middlecamp in concert with Defendant Miller and Schaefer can send

repeated threatening messages to Plaintiff in an effort to continue her stalking campaign (four years

later) against Plaintiff without any accountability whatsoever. Plaintiff receives zero protection

from any layer of state or federal government. This is in addition to evidence documenting the

fact that Defendants admitted to producing “unique false information” to “fabricat[e]” allegations

against Plaintiff, emails evidencing their scheme to issue bogus charges against Plaintiff to benefit

Defendant Miller and Defendant Middlecamp’s own personal media campaigns apparently in




                                                 12
        CASE 0:18-cv-00466-SRN-HB Doc. 203 Filed 11/05/20 Page 13 of 21




retaliation against Plaintiff for exercising his First Amendment rights, and other serious criminal

conduct related to obstruction of justice used to invoke a violent raid on Plaintiff’s home (in an

entirely different state) using Minneapolis officials. This is absolutely outrageous and absurd. If

the tables were turned, assuming arguendo, where Defendant Middlecamp alleged that Plaintiff

sent these messages to her, Plaintiff would be subject to multiple felonies, immediately jailed, and

sentenced to twenty (20) years in prison. Defendant Middlecamp’s threatening and abusive

messages are nonetheless sanctionable conduct. Blum v. Schlegel, 91-CV-633S, 1996 U.S. Dist.

LEXIS 21598, at *20 (W.D.N.Y. May 9, 1996); See also Campbell v. Baylard, Billington,

Dempsey & Jenson, P.C., No. 4:17-cv-02390-JAR, 2018 U.S. Dist. LEXIS 144227, at *14 (E.D.

Mo. Aug. 24, 2018) (imposing sanctions in part because a party “engaged in bad-faith conduct

intended to abuse the judicial process and harass [parties]”); Fid. Nat. Title Ins. Co. of New York

v. Intercounty Nat. Title Ins. Co., No. 00 C 5658, 2002 WL 1433717, at *11, *38 (N.D. Ill. July 2,

2002) (imposing sanctions where a party sent threatening letters to opposing counsel intended “to

sabotage the litigation” through “intimidat[ion]”); Colida v. Panasonic Corp. of N. Am., No. 09 C

1786, 2011 U.S. Dist. LEXIS 49055, at *20 (N.D. Ill. May 3, 2011) (imposing sanction in part

because the [party] disrupted the litigation through “repeated racist and abusive statements to

opposing counsel”):




                                                13
        CASE 0:18-cv-00466-SRN-HB Doc. 203 Filed 11/05/20 Page 14 of 21




(See Fredin Decl. November 5, 2020 Ex. C.)

        II.       Preliminary Injunction Factors

                  a. Nature and Background

        The District Court of Minnesota treats this factor as one that strives to maintain the “status

quo ante.” See Dahlberg Bros., Inc. v. Ford Motor Co., 137 N.W.2d 314 (Minn. 1965) (affirming

issuance of temporary injunction to enjoin termination of Ford dealership based, in part, on fact

that the “status quo ante” was that the dealership was still in effect).

        Administrative Burdens. Courts have declined to issue injunctions where judicial oversight

and enforcement of the requested injunction would be great. Alt. Med. & Pharmacy, Inc. v.

Express Scripts, Inc., No. 4:14 CV 1469 CDP (E.D. Mo. Oct. 7, 2014) (affirming refusal to issue

injunction that would have imposed on the court a “continuing duty of supervision” over the

parties’ or their clients)

                  b. Lack of Success on the Merits

    As described below, several cases establish strong reasons to deny Defendants injunction under

the First Amendment right to free speech:

              •   Iowa Right to Life Committee v. Williams, 187 F.3d 963 (8th Cir. 1999) (“the
                  potential harm to independent expression and certainty in public discussion of
                  issues is great and the public interest favors protecting core First Amendment
                  freedoms.”)

              •   Parents, Families, & Friends of Lesbians & Gays, Inc. v. Camdenton R-III School
                  District, 853 F. Supp. 2d 888 (W.D. Mo. 2012) (Injunctions “must not discriminate
                  against websites expressing a positive viewpoint toward LGBT individuals.”)



                                                  14
       CASE 0:18-cv-00466-SRN-HB Doc. 203 Filed 11/05/20 Page 15 of 21




           •   Taylor v. Haugaard, 360 F. Supp. 3d 923 (D.S.D. 2019) (First
               Amendment generally bars government or public officials from retaliating against
               an individual for exercising his or her right to free speech)

           •   Calvin Klein Cosmetics v. Lenox Laboratories, 815 F.2d 500 (8th Cir. 1987)
               (Recognizing that a preliminary injunction is an extraordinary remedy)

           •   Walker v. Wegner, 477 F. Supp. 648 (D.S.D. 1979) (Deprivation of first
               amendment freedoms, even for a short period, constitutes irreparable injury)

           •   Bloom v. O'Brien, 841 F. Supp. 277 (D. Minn. 1993) (Finding that the plaintiffs'
               burden of demonstrating a chilling effect was met when exercising a First
               Amendment right would subject a plaintiff to criminal prosecution)

           •   Faegre Benson v. Purdy, No. 04-1189 (8th Cir. Apr. 4, 2005) (Denying sanctions
               on a preliminary sanction over a critical website)

           •   McCarthy v. Fuller, 810 F.3d 456 (7th Cir. 2015) (Vacating and thus denying an
               injunction related to a website" so broad and vague that it threatens to silence [a
               party] completely")

           •   Blockowicz v. Williams, 630 F.3d 563 (7th Cir. 2010) (requiring an injunction to
               issue only after a party prevailed in a personal defamation lawsuit)

           •   1-800 Contacts, Inc. v. Whenu.com, Inc., 414 F.3d 400 (2d Cir. 2005) (reversing
               and denying injunction to enjoin company from placing content in the form of pop-
               ups                                 on                                  websites)

           •   SunEarth, Inc. v. Sun Earth Solar Power Co., No. 13-17622 (9th Cir. Nov. 16,
               2016) (denying sanctions request in reference to website material)

           •   Garcia v. Google, Inc., 786 F.3d 733 (9th Cir. 2015) (Denying injunction request
               to remove YouTube video because an injunction can only issue on a ‘clear showing
               of                              irreparable                               harm’.)

           •   Prager Univ. v. Google LLC, 951 F.3d 991 (9th Cir. 2020) (Denying injunction
               related to classification of YouTube videos)

   “While ‘no single factor is determinative,’ the likelihood of success factor is the most

important” See Medtronic, Inc. Derivative Litig., 68 F. Supp. 3d 1054 (D. Minn. 2014) (citing

Barrett v. Claycomb, 705 F.3d 315, 320 (8th Cir. 2013))




                                               15
         CASE 0:18-cv-00466-SRN-HB Doc. 203 Filed 11/05/20 Page 16 of 21




    The following cases establish strong reasoning to deny Defendants injunction under the First

Amendment right to free speech:

             •   J.S. v. Blue Mountain School District, 650 F.3d 915 (3d Cir. 2011) (First
                 Amendment rights violated when a policy used to sanction litigant for creating a
                 parody online profile that mocked and demeaned a public official)

             •   Nuacke v. City of Park Hills, 284 F. 3d 923 (8th Cir. 2002) (government or public
                 officials took adverse action motivated by exercise of constitutional rights, and that
                 adverse action caused her to suffer an injury that would chill a person of ordinary
                 firmness         from        continuing        that       protected          activity)

             •   Richmond Newspapers, Inc. v. Virginia, 448 U.S. 555 (1980) (First Amendment
                 right of access to the Courts and free speech to publish the results of proceedings)

    Defendants and Attorney Breyer are all public officials:

             •   Plaintiff’s ex-girlfriend, the only person he actually knows or has ever met or spent
                 considerable time with in the entirety of Defendants scheme, is a current Air Force
                 legislative fellow to the United States Senate3 where she is assigned to the Armed
                 Services Committee as well as airport and transportation related subcommittees.
                 Defendant Miller grew up in Knapp, Wisconsin and graduated as the valedictorian
                 from Boyceville High School in Boyceville, Wisconsin.4             Defendant Miller
                 received a full scholarship from the University of Saint Thomas in Saint Paul,
                 Minnesota and graduated summa cum laude. Defendant Miller has three Master’s
                 degrees and a PhD in English. Previously, Defendant Miller was an instructor at
                 the United States Air Force Academy5 where she was assigned to mentor female
                 Rhode Scholars and is a (former) or current commander of the 934th AirWing at the
                 Minneapolis-Saint Paul Air Station.6 Defendant Miller is also one of the youngest
                 Major’s          in         the        United         States       Air        Force.

             •   Defendant Middlecamp graduated from Appleton High School in Appleton,
                 Wisconsin. Defendant Middlecamp graduated from Saint Olaf College in
                 Northfield, Minnesota magna cum laude and from the University of Pennsylvania
                 law school where she also obtained a Master’s degree in bioethics. Defendant
                 Middlecamp is a Special Assistant United States Attorney. Defendant Middlecamp
                 has appeared on ABC Good Morning America, New York Times, Buzz Feed, The

        3
           Recently, Defendant Miller wrote an article in the Air Force Times apparently attempting to softly taunt
Plaintiff that matches the timing of her affidavit actions in concert with Jamie Kreil.
https://www.airforcetimes.com/opinion/commentary/2020/09/20/sexual-harassment-should-not-be-the-price-of-
admission-for-women-in-the-military/
         4
             https://chippewa.com/boyceville-grads-thank-teachers-parents-and-friends/article_95d09e22-7ee1-5da7-
8cd7-37b3546a655b.html
         5
           https://www.wlajournal.com/wlaarchive/29/miller.pdf
         6
           https://www.minneapolis.afrc.af.mil/News/Article-Display/Article/1109615/miller-assumes-command-of-
amxs/


                                                        16
        CASE 0:18-cv-00466-SRN-HB Doc. 203 Filed 11/05/20 Page 17 of 21




               Daily        Beast,       and         several      other        related       media.

           •   Defendant Schaefer graduated in the top five of her high school in Seattle,
               Washington. Defendant Schaefer attended the University of Pennsylvania as an
               undergraduate student. Later, she attended Penn State University for a PhD but
               dropped out with a Master’s degree and has worked before and after within the
               Sexual Health Department at the University of Minnesota where she manages all
               research or funding.

           •   Karl Johann Breyer was a clerk on the Minnesota Court of Appeals.

The Eighth Circuit has repeatedly disfavored any government restriction imposed on the First

Amendment.      Because Attorney Breyer is likely receiving funding from quasi-public or

government organizations for his pro bono representation, his preliminary injunction motion is

arguably a “government action” for purposes of the following: Calzone v. Missouri Ethics

Commission, Case No. A17-2654, (8th Cir. 2019) (November 1, 2019); Johnson v. Minneapolis

Park & Recreation Bd, 729 F.3d 1094 (8th Cir. 2013); D.M. v. Minnesota State High School

League, No. 18-3077 (8th Cir. 2019); Gerlich v. Leath, 152 F. Supp. 3d 1152 (8th Cir. 2017) ;

Rodgers v. Bryant, Case No. 17-3219 (8th Cir. 2019) (November 7, 2019) (holding “Arkansas

antiloitering law that bans begging in a manner that is harassing, causes alarm …”

unconstitutional); See also Knight First Amendment Inst. at Columbia Univ. v. Trump, Case No.

1:17-cv-5205 (S.D.N.Y.), No. 18-1691 (2d Cir.) (July 9, 2019)

       The movant must show that he is “likely to prevail on the merits.” Planned Parenthood

Minn., N.D., S.D. v. Rounds, 530 F.3d 724, 731–33 & n. 4 (8th Cir.2008) Here, Defendants fail

the most important Dataphase factor as described above.

               c. Defendants Do Not Suffer Irreparable Injury Absent the Injunction

       Defendants will not suffer irreparable harm because they are not the subject of any

criticism. Attorney Breyer alleges the criticism is directed squarely at him or non-parties. Here,

the balance of equities tips decidedly in Plaintiffs favor. If Defendants or Attorney Breyer believe


                                                17
        CASE 0:18-cv-00466-SRN-HB Doc. 203 Filed 11/05/20 Page 18 of 21




their argument has merit, which it does not, they have an avenue of relief in filing a personal

lawsuit in state or federal court naming themselves as a party and Plaintiff as a defendant. On the

other hand, if the Court grants a preliminary injunction, Plaintiff will suffer irreparable harm.

Phelps-Roper v. Nixon, 545 F.3d 685, 689-90 (8th Cir. 2008) Moreover, it would further enable

Defendants to attack Plaintiff with false propaganda to thousands of people online. For an

injunction to be appropriate, “a party must show that the harm is certain and great and of such

imminence that there is a clear and present need for equitable relief.” Novus Franchising, Inc. v.

Dawson, 725 F.3d 885, 895 (8th Cir. 2013) See also Roudachevski v. All-Am. Care Ctrs., Inc., 648

F.3d 701, 706 (8th Cir. 2011) (quoting Iowa Utilities Bd. v. Fed. Commc'ns Comm'n, 109 F.3d

418, 425 (8th Cir. 1996)

               d. Comparison of Harm

       In determining whether a preliminary injunction should issue, the Court must consider

whether the “balance of equities so favors the movant that justice requires the court to intervene

to preserve the status quo until the merits are determined.” Dataphase, 640 F.2d at 113

       Plaintiff suffers immense injury if his First Amendment rights are abridged. Elrod v.

Burns, 427 U.S. 347, 373 (1976) ("The loss of First Amendment freedoms, for even minimal

periods of time, unquestionably constitutes irreparable injury.") see also

       Assuming arguendo, if this Court had standing to issue a preliminary injunction, which it

does not, it would theoretically be required to similarly order Defendants to remove their bogus

and false attacks against Plaintiff. As a result of Defendant’s false allegations, including their

false rape allegation, which was disseminated to hundreds of thousands of people vis-à-vis

Defendant Middlecamp’s @CardsAgstHrsmt account and a bogus City Pages article (which is a

failed and defunct newspaper that is no longer in business because of its false reporting), where




                                                18
        CASE 0:18-cv-00466-SRN-HB Doc. 203 Filed 11/05/20 Page 19 of 21




Defendants and Ms. Kreil blatantly lied by alleging Ms. Kreil documented her purported allegation

with a police report, which does not exist and never has existed, where Attorney Breyer engages

in yet more attorney misconduct by failing to engage in due diligence in verifying the non-existent

report, Plaintiff has suffered immense harm that no individual should ever have to face e.g., torture,

extrajudicial renditions, thousands of dollars in legal expenses, loss of a connection to his beloved

dogs, loss of access to his dying mother, ruined career, and false imprisonment. Plaintiff has

suffered immense harm and will continue to suffer immense harm because of Defendants attacks

that exist on Twitter, Facebook, and the local media still today (nearly four years later).

               e. Public Interest

       The following cases establish strong reasons to deny Defendants injunction under the First

Amendment right to free speech:

           •   Frisby v. Schultz, 487 U.S. 474, 479 (1988) (The public interest is served by free
               expression          on         issues         of         public          concern)

           •   First Nat’l Bank of Boston v. Bellotti, 435 U.S (1978). at 766 (“[t]he First
               Amendment, in particular, serves significant societal interests.”)

   Defendants and Attorney Breyer are acting in concert with several law firms to mute any

accountability to Defendants by way of financing pro bono legal expense and representation. The

idea that Attorney Breyer and Kutak Rock is financing fabricated allegations to curry favor with

the United States Attorneys’ Office or the Minneapolis City Attorneys’ Office is a matter of public

concern entitling Plaintiff to the exercise of his First Amendment rights.

                                          CONCLUSION

       For the reasons set forth above, Plaintiff respectfully requests that the Court issue sua

sponte sanctions under its inherent Rule 11 authority against Defendants and their attorney Karl

Johann Breyer. Moreover, Plaintiff respectfully requests this Court deny Defendants TRO request.



                                                 19
       CASE 0:18-cv-00466-SRN-HB Doc. 203 Filed 11/05/20 Page 20 of 21




Dated: November 5, 2020
Saint Croix Co., WI




                                               s/ Brock Fredin
                                               Brock Fredin
                                               Saint Croix Co., WI 54002
                                               (612) 424-5512 (tel.)
                                               brockfredinlegal@icloud.com
                                               Plaintiff, Pro Se




                                     20
        CASE 0:18-cv-00466-SRN-HB Doc. 203 Filed 11/05/20 Page 21 of 21




                                  CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on November 5, 2020, I filed the foregoing with the Clerk of

Court through the CM/ECF system which will automatically send electronic mail notification of such

filing to the CM/ECF registered participants as identified on the Electronic Mail Notice List:

Karl Johann Breyer

Dated: November 5, 2020
Saint Croix Co., WI




                                                               s/ Brock Fredin
                                                               Brock Fredin
                                                               Saint Croix Co., WI 54002
                                                               (612) 424-5512 (tel.)
                                                               brockfredinlegal@icloud.com
                                                               Plaintiff, Pro Se




                                                  21
